PER CURIAM.
The only issue presented here is whether Section 944.40 of the Florida Statutes includes escapes from a juvenile detention center. Section 944.40 provides:
Any prisoner confined in any prison, jail, road camp, or other penal institution, state, county or municipal, working upon the public roads, or being transported to or from a place of confinement who escapes or attempts to escape from such confinement shall be guilty of a felony of the second degree, punishable as provided in § 775.082, § 775.083, or § 775.084. The punishment of imprisonment imposed under this section shall run consecutive to any former sentence imposed upon any prisoner.
In addition Section 416.06 of the Florida Statutes provides that “a detention home shall not be deemed to be, nor treated as a penal institution, but a home.” Based on the clear and unambiguous language of the statutes involved, the trial court dismissed a petition which attempted to allege a crime for escape from a juvenile home under Section 944.40. That order of dismissal is hereby affirmed.
ALDERMAN, C. J., and DOWNEY and ANSTEAD, JJ., concur.